I concur in the opinion of Hon. W.H. Townsend, Acting Associate Justice, in this case, but I am not prepared to accede to the doctrine suggested by him that the rule laid down in Cable Piano Co.v. So. Ry. Co., 94 S.C. 143, 77 S.E., 868, has been modified by the opinion in the case of Chisolm v. Ry. Co., 121 S.C. 394,114 S.E., 500 I do not think the facts in the present case bring it within the rule laid down in the Cable *Page 201 case, and practically reiterated in the Chisolm case. There was in the present case competent evidence on the question of negligence of defendants as the proximate cause of the collision; and there was competent evidence from which the jury could deduce a conclusion of the gross negligence, or the want of gross negligence of plaintiff's intestate. It was essentially a fact for the jury.
It was not error for the Circuit Judge to refuse the defendants' ninth request to charge. In the language in which it was couched, it assumed that the proper signals had been given by those in charge of the train. That was a sharply contested issue of fact.
To have charged as requested would have been error.
With these explanations, I concur in the result.
MR. JUSTICE CARTER concurs.